Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered April 18,1994, convicting him of rape in the first degree and assault in the second degree (two counts), upon a jury verdict, and imposing sentence.
*470Ordered that the judgment is affirmed.
The defendant’s constitutional right to be present at a material stage of the trial was not violated when, during a pretrial, in camera hearing in the presence of defense counsel but in the defendant’s absence, the court questioned a potential witness about her own reluctance to testify at trial, and about her reluctance to allow her 12-year-old son to testify at trial (see, People v Morales, 80 NY2d 450, 455; People v Ross, 205 AD2d 645, 646; People v Martinez, 204 AD2d 489; People v Harrison, 181 AD2d 743, 744). "Sullivan, J. P., Pizzuto, Joy and Krausman, JJ., concur.